DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1, 3-8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110004276 A1 to Blair, et al. (hereinafter Blair) in view of US 20140238153 A1 to Wood, et al. (cited by Applicant, hereinafter Wood).
Regarding claim 1, Blair teaches a system for detecting pressure sores [0148], comprising:
a substrate and a strain sensor (antennas 1316) configured to detect deformation of the substrate [0148] (Fig 13A), a transmitter (wireless communication path) configured to transmit signals indicative of the deformation of the substrate [0139, 0148], and a control system (1318) configured to receive the signals from the transmitter [0139], the control system having a timer to track a period of time that the substrate is deformed ([0148], controller is configurable to track a time that a strain caused by deformation of the flexible substrate exceeds some threshold), the control system comparing the period of time that the substrate is deformed to a predetermined time ([0148], controller is configurable to produce a notification if a time duration threshold is exceeded), wherein the control system activates an alert if the period of time that the substrate is deformed is greater than the predetermined time ([0148], controller is configurable to produce a notification if a time duration threshold is exceeded).
However, Blair does not teach an artificial skin configured to be coupled to a patient’s skin.
Wood teaches an artificial skin configured to be coupled to a patient’s skin ([abstract, 0078-0080], artificial skin can be worn on a joint or set of joints of a subject under study) (Fig 14).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blair to have an artificial skin configured to be coupled to a 

Regarding claim 3, Blair in view of Wood teach all the limitations of claim 1, and Blair further teaches the substrate includes at least one deformation axis ([0148], strain and flex can be detected along various axes), the strain sensor detecting deformation of the substrate along the deformation axis ([0148], strain and flex can be detected along various axes).

Regarding claim 4, Blair in view of Wood teach all the limitations of claim 3, however Blair does not teach the artificial skin includes:
a first strain sensor to detect deformation of the substrate along a first deformation axis, and
a second strain sensor to detect deformation of the substrate along a second deformation axis, wherein the first deformation axis is transverse to the second deformation axis.
Wood teaches the artificial skin [abstract] includes:
a first strain sensor (Layer 1) to detect deformation of the substrate along a first deformation axis (x-axis) [0068-0069] (Fig 6a), and
a second strain sensor (Layer 2) to detect deformation of the substrate along a second deformation axis (y-axis) [0068-0069] (Fig 6a), wherein the first deformation axis is transverse to the second deformation axis ([0068-0069], X and Y axis are transverse, as shown in Fig 6a).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blair to have the artificial skin includes:

a second strain sensor to detect deformation of the substrate along a second deformation axis, wherein the first deformation axis is transverse to the second deformation axis, because doing so would have the predictable result of enabling the device to sense strain on the x and y axis, as recognized by Wood [0069].

Regarding claim 5, Blair in view of Wood teach all the limitations of claim 4, however Blair does not teach the artificial skin includes a pressure sensor to detect deformation of the substrate along a third deformation axis, wherein the third deformation axis is transverse to the first deformation axis and the second deformation axis.
Wood teaches the artificial skin includes a pressure sensor (Layer 3) to detect deformation of the substrate along a third deformation axis (z-axis) [0068-0069] (Fig 6a), wherein the third deformation axis is transverse to the first deformation axis (x) and the second deformation axis (y) [0068-0069] (Fig 6a).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blair to have the artificial skin includes a pressure sensor to detect deformation of the substrate along a third deformation axis, wherein the third deformation axis is transverse to the first deformation axis and the second deformation axis, because doing so would enable the device to sense a pressure along the z-axis, as recognized by Wood [0069].


the third deformation axis is substantially perpendicular to the first deformation axis and the second deformation axis.
Wood teaches the first deformation axis (x-axis) is substantially perpendicular to the second deformation axis (y-axis) [0069] (Fig 6a), and
the third deformation axis (z-axis) is substantially perpendicular to the first deformation axis and the second deformation axis [0069] (Fig 6a).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blair to have the first deformation axis is substantially perpendicular to the second deformation axis, and
the third deformation axis is substantially perpendicular to the first deformation axis and the second deformation axis, because doing so would enable the device to measure strain in the x and y axis and pressure in the z axis, as recognized by Wood [0069].

Regarding claim 7, Blair in view of Wood teach all the limitations of claim 6, however Blair does not teach the first deformation axis and the second deformation axis extend along a surface of the patient's skin, and
the third deformation axis extends substantially perpendicular to a surface of the patient's skin.

the third deformation axis (z) extends substantially perpendicular to a surface of the patient's skin ([0069, 0078], when a planar side of the artificial skin is facing a patient’s skin, the z axis extends perpendicularly to a surface of the patient’s skin) (Fig 6a).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blair to have the first deformation axis and the second deformation axis extend along a surface of the patient's skin, and
the third deformation axis extends substantially perpendicular to a surface of the patient's skin, because doing so would enable the device to measure strain in the x and y axis and pressure in the z axis, as recognized by Wood [0069].

Regarding claim 8, Blair in view of Wood teach all the limitations of claim 1, and Blair further teaches the control system (1318) transmits the alert to a remote device (display) [0011, 0148].

Regarding claim 17, Blair in view of Wood teach all the limitations of claim 1, and Blair further teaches the strain sensor detects deformation of the skin in at least one direction ([0148], strain is sensed in at least two different directions).



Regarding claim 19, Blair in view of Wood teach all the limitations of claim 1, however Blair does not teach the strain sensor detects deformation of the skin in at least three directions.
Wood teaches the strain sensor (comprising two strain sensors and a pressure sensor) detects deformation of the skin in at least three directions (x, y, and z) [0069, 0057] (Fig 6a).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blair to have the strain sensor detects deformation of the skin in at least three directions, because doing so would enable the device to measure strain in the x and y axis and pressure in the z axis, as recognized by Wood [0069].

Regarding claim 20, Blair in view of Wood teach all the limitations of claim 1, and Blair further teaches deformation of the substrate is indicative of pressure sores developing [0148].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Larson as applied to claim 1 above, and further in view of US 20170027498 A1 to Larson, et al. (hereinafter Larson).
Regarding claim 2, Blair in view of Wood teach all the limitations of claim 1, however Blair in view of Wood do not teach the artificial skin is configured to be coupled to a patient's healthy skin in regions that are prone to pressure sores.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blair in view of Wood to have the artificial skin is configured to be coupled to a patient's healthy skin in regions that are prone to pressure sores, because doing so would have the predictable result of monitoring the surface pressure distribution of the affected region, as recognized by Larson [0150].

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Wood as applied to claim 1 above, and further in view of US 20100132476 A1 to Cheng, et al. (cited by Applicant, hereinafter Cheng).
Regarding claims 9-12, Blair in view of Wood teach all the limitations of claim 1, however Blair does not teach the strain sensor includes an elastic strain sensor which includes a conductive liquid which includes a conductive metal which includes eutectic gallium-indium.
Wood teaches the strain sensor includes an elastic strain sensor which includes a conductive liquid which includes a conductive metal which includes eutectic gallium-indium [0040].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blair to have the strain sensor includes an elastic strain sensor which includes a conductive liquid which includes a conductive metal which includes eutectic gallium-indium, because doing so would have the predictable result of enabling the strain sensor to measure a strain greater than 10%, as recognized by Cheng [0001, 0011].

s 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Wood as applied to claim 1 above, and further in view of US 20080012582 A1 to Jang, et al. (hereinafter Jang).
Regarding claims 13-14, Blair in view of Wood teach all the limitations of claim 1, however they do not teach the predetermined time is selected based on a patient’s skin type, wherein the patient’s skin type includes a dryness of the patient’s skin.
Jang teaches a predetermined time is selected based on a patient’s skin type ([abstract], a patient’s skin dryness is determined based on if an impedance is above or below a differential rate of skin impedance for a predetermined period of time), wherein the patient’s skin type includes a dryness of the patient’s skin ([abstract], a patient’s skin dryness is determined based on if an impedance is above or below a differential rate of skin impedance for a predetermined period of time).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blair in view of Wood to have the predetermined time is selected based on a patient’s skin type, wherein the patient’s skin type includes a dryness of the patient’s skin, because doing so would enable the system to determine if a patient’s skin is functioning properly, as recognized by Jang [0006].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Wood as applied to claim 1 above, and further in view of US 20050165284 A1 to Gefen.
Regarding claims 15-16, Blair in view of Wood teach all the limitations of claim 1, however they do not teach the predetermined time is selected based on a location of the patient’s 
Gefen teaches a predetermined time is selected based on a location of the patient’s skin ([0013-0014], time for ulcer formation is dependent on various factors, such as locations of a patient’s skin that are under significant pressure or shear), wherein the location of the patient’s skin includes locations prone to pressure sores ([0013-0014], time for ulcer formation is dependent on various factors, such as locations of a patient’s skin that are under significant pressure or shear).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Blair in view of Wood to have the predetermined time is selected based on a location of the patient’s skin where the artificial skin is placed, wherein the location of the patient’s skin includes locations prone to pressure sores, because the time frame for formation of ulcers is dependent on locations of skin under significant pressure or shear, as recognized by Gefen [0013-0014].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791